CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price (1) Amount of Registration Fee(2) MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE 2011 $500,000,000 $19,650.00 (1) Excludesaccrued interest, if any. (2) The filing fee of $19,650.00is calculated in accordance with Rule 457(r) under the Securities Act of 1933.Pursuant to Rule 457(p) under the Securities Act of 1933, the $92,204.36remaining of the filing fee previously paid with respect to unsold securities registered pursuant to a Registration Statement on Form S-3 (No. 333-124310) filed by Caterpillar Financial Services Corporation on April 25, 2005 is being carried forward, of which $19,650.00is offset against the filing fees due for these offerings and of which $72,554.36remains available for future filing fees.No additional filing fee has been paid with respect to this offering. PRICING SUPPLEMENT NO. 429 Filed Pursuant to Rule 424(b)(3) Dated June 23, 2008 to Registration No. 333-150218 PROSPECTUS SUPPLEMENT Dated April 11, 2008 and PROSPECTUS Dated April 11, 2008 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, FLOATING RATE NOTES DUE2011 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, Floating Rate Notes Due2011 Form of Security: Global Note Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-150218 Trade Date/Pricing Effective Time: June 23, 2008 Settlement Date (Original Issue date): June 26, 2008 Maturity Date: June 24, 2011 Principal Amount: $500,000,000 Price to Public (Issue Price): 100.00% Dealers' Commission: 00.15% (15 basis points) All-in-price: 99.850% Net Proceeds to Issuer: $499,250,000 Interest Rate Basis (Benchmark): 3 Month USD LIBOR Index Currency: U.S. Dollars Spread (Plus or Minus): +75 basis points (0.75%) Spread Multiplier: N/A Spread/Spread Multiplier Reset Option: N/A Optional Reset Dates (only applicable if option to reset spread or spread multiplier): N/A Basis for Interest Rate Reset (only applicable if option to reset spread or spread multiplier): N/A Index Maturity: Three Months Interest Rate Calculation: USD LIBOR determined on Interest Determination Date plus the Spread Specified Currency: U.S. Dollars Option to Elect Payment in U.S. Dollars(only applicable if Specified Currency is other than U.S. Dollars): N/A Authorized Denominations (only applicable if Specified Currency is other than U.S. Dollars): N/A Historical Exchange Rate (only applicable if Specified Currency is other than U.S. Dollars): N/A Initial Interest Rate: To be determined two (2) London Business Days prior to the Original Issue Date Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Reset Periods and Dates: Quarterly on the26thofMarch, June, September and Decemberof each year prior to the Maturity Date Interest Determination Dates: Quarterly, two (2) London Business Days prior to each Interest Reset Date Interest Payment Dates: Interest will be paid quarterly on the26th of March, June, September andDecember of each year, commencingSeptember 26, 2008 and ending on the Maturity Date Stated Maturity Extension Option: N/A Extension Period(s) and Final Maturity Date (only applicable if option to extend stated maturity): N/A Basis for Interest Rate During Extension Period (only applicable if option to extend stated maturity): N/A Original Issue Discount Note: N/A Total Amount of OID: N/A Terms of Amortizing Notes: N/A Redemption Date(s): N/A Redemption Price: N/A Repayment Date(s): N/A Repayment Price(s): N/A Day Count Convention: Actual/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Bookrunners: Banc of America Securities LLC (50%) Merrill Lynch, Pierce, Fenner & Smith Incorporated (50%) Exchange Rate Agent: U.S. Bank Trust National Association Calculation Agent: U.S. Bank Trust National Association CUSIP: 14912L3X7 Other Terms: N/A CAPITALIZED TERMS USED HEREIN WHICH ARE DEFINED IN THE PROSPECTUS SUPPLEMENT SHALL HAVE THE MEANINGS ASCRIBED THERETO IN THE PROPSECTUS SUPPLEMENT. THE INTEREST RATES ON THE NOTES MAY BE CHANGED BY CATERPILLAR FINANCIAL SERVICES CORPORATION FROM TIME TO TIME, BUT ANY SUCH CHANGE WILL NOT AFFECT THE INTEREST RATE ON ANY NOTES OFFERED PRIOR TO THE EFFECTIVE DATE OF THE CHANGE. PROSPECTUS SUPPLEMENT TO PROSPECTUS DATED APRIL 11, 2008 Caterpillar Financial Services Corporation Medium-Term Notes, SeriesF With Maturities of 9 Months or More from Date of Issue We plan to offer and sell notes with various terms, which may include the following: • Maturity of 9months or more from the date of issue • Interest at fixed or floating rates, or no interest at all. The floating interest rate may be based on one or more of the following indices, plus or minus a spread and/or spread multiplier: •CD Rate •Treasury Rate •CMT Rate •Any other rate specified by us in the pricing supplement •Commercial Paper Rate •Any combination of rates specified by us in the pricing supplement •Federal Funds Rate •LIBOR •Prime Rate • A currency in which the notes will be denominated, which may be U.S.dollars or any foreign currency • An interest payment date or dates (the interest payment dates for fixed rate notes will be April 1 and October 1 of each year) • Book-entry (through The Depository TrustCompany) or certificated form • Minimum denominations of U.S.$1,000 increased in multiples of $1,000 or other specified denominations for foreign currencies • Redemption and/or repayment provisions, if applicable, whether mandatory or at our option or the option of the holder We will specify the final terms for each note, which may be different from the terms described in this prospectus supplement, in the applicable pricing supplement. You must pay for the notes in the currency specified in the applicable pricing supplement by delivering the purchase price to an agent or, if we sell directly to you, to us, unless you make other payment arrangements. Investing in the notes involves certain risks. See “Risk Factors” beginning on pageS-1. Unless otherwise indicated in the applicable pricing supplement, the notes will be offered at a public offering price of 100% and the agents’ discounts or commissions will equal between 0.050% and 0.600%, and proceeds, before expenses, to us will equal between 99.950% and 99.400%. We may also sell notes without the assistance of the agents (whether acting as principal or as agent). Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement, the accompanying prospectus or any pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. Banc of America Securities LLC Barclays Capital Citi Goldman, Sachs& Co. JPMorgan Merrill Lynch& Co. April 11, 2008 TABLE OF CONTENTS Prospectus Supplement Page About This Prospectus Supplement and Pricing Supplements S-1 Risk Factors S-1 Structure and Market Risks S-1 Exchange Rates and Exchange Controls S-2 Description of Notes S-3 Legal Ownership S-3 General Features of the Notes S-4 Payment of Principal and Interest S-6 Interest Rate S-7 Other Provisions Applicable to Notes S-18 Currency Indexed Notes S-18 Other Indexed Notes S-19 Dual Currency Notes S-19 Amortizing Notes S-19 Reopened Issues S-19 Interest Rate Reset S-19 Extension of Maturity S-20 Book-Entry System S-21 Redemption and Repurchase S-22 Repayment at Option of Holder S-22 Special Provisions Relating to Foreign Currency Notes S-23 Payment Currency S-23 Governing Law and Judgments S-24 Certain United States Federal Income Tax Consequences S-24 United States Holders S-25 Non-United States Holders S-32 Disclosure of Reportable Transactions S-33 Supplemental Plan of Distribution S-33 Validity of Notes S-34 Experts S-34 Prospectus About This Prospectus 3 Cautionary Statement Regarding Forward Looking Statements 3 Caterpillar Financial Services Corporation 3 Risk Factors 4 Use of Proceeds 4 Ratio of Profit to Fixed Charges 4 Description of Debt Securities We May Offer 4 Plan of Distribution 12 Validity of Debt Securities We May Offer 12 Experts 12 Where You Can Find More Information 12 Documents Incorporated By Reference 13 You should rely only on the information incorporated by reference or contained in this prospectus supplement, the accompanying prospectus, any pricing supplement or any document to which we otherwise refer you. We have not authorized anyone to provide you with different information. We are offering to sell the notes, and seeking offers to buy the notes, only in jurisdictions where offers and sales are permitted. The information contained in this prospectus supplement, the accompanying prospectus and any pricing supplement is accurate only as of their respective dates, regardless of the time of their delivery or any sale of the notes. Some statements contained in this document or incorporated by reference into this document are forward looking and involve uncertainties that could significantly impact results. The words “believes,” “expects,” “estimates,” “anticipates,” “will be” and similar words or expressions identify forward-looking statements made on behalf of Caterpillar Financial. Uncertainties include factors that affect international businesses, as well as matters specific to Caterpillar Financial and the markets it serves, including the creditworthiness of customers, interest rate and currency rate fluctuations and estimated residual values of leased equipment. Please see Caterpillar Financial’s filings with the Securities and Exchange Commission for additional discussion of these uncertainties and factors. Caterpillar Financial disclaims any obligation to update or revise any forward-looking statement, whether as a result of new information, future results or otherwise. ABOUT THIS PROSPECTUS SUPPLEMENT AND PRICING SUPPLEMENTS This prospectus supplement sets forth certain terms of the Medium-Term Notes, SeriesF (the “notes”), that we may offer and supplements the prospectus that is attached to the back of this prospectus supplement. This prospectus supplement supersedes the prospectus to the extent it contains information that is different from the information in the prospectus. Each time we offer notes pursuant to this prospectus supplement, we will attach a pricing supplement. The pricing supplement will contain the specific description of the notes we are offering and the terms of the offering.
